FILED
                               NOT FOR PUBLICATION                          NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JORGE LOPEZ-LARA,                                 No. 10-72067

                Petitioner,                       Agency No. A091-717-190

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 21, 2011 **

Before:         TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Jorge Lopez-Lara, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, Renteria-Morales v. Mukasey, 551 F.3d 1076, 1080 (9th

Cir. 2008), and we deny the petition for review.

      The agency correctly applied the modified categorical approach to determine

that Lopez-Lara’s 2006 conviction for petty theft with a prior, in violation of Cal.

Penal Code §§ 484 and 666, constituted an aggravated felony theft offense under

8 U.S.C. § 1101(a)(43)(G). See United States v. Rivera, 658 F.3d 1073, 1077 (9th

Cir. 2011) (generic crime of theft is “a taking of property or an exercise of control

over property without consent with the criminal intent to deprive the owner of

rights and benefits of ownership, even if such deprivation is less than total or

permanent”) (alterations and citations omitted); id. at 1076 (where defendant

receives sentence of at least one year, inclusive of sentencing enhancement, “petty

theft convictions under Cal. Penal Code §§ 484(a) and 666 satisfy the ‘at least one

year’ sentence requirement of 8 U.S.C. § 1101(a)(43)(G)”). Lopez-Lara therefore

is removable under 8 U.S.C. § 1227(a)(2)(A)(iii), and ineligible for cancellation of

removal under 8 U.S.C. § 1229b(a)(3).

      PETITION FOR REVIEW DENIED.




                                           2                                       10-72067